             Case 3:18-cr-00038-HDM-WGC Document 69
                                                 68 Filed 04/23/20 Page 1 of 2
                                                                             3



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     RONALD L. CHENG
     Assistant United States Attorney
 3   501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
 4   Tel: 702.388.6551 / Fax: 702.388.6418
     ronald.cheng@usdoj.gov
 5
     Attorneys for the United States
 6
                                  UNITED STATES DISTRICT COURT
 7                                     DISTRICT OF NEVADA

 8   UNITED STATES OF AMERICA,

 9                   Plaintiff,                          Case No. 3:18-CR-038-HDM-WGC
                                                         ORDER GRANTING
10           v.                                          Motion for Government Attorney
                                                         Appearance Under Local Rule IA 11-3
11   ERIC MCCARTT,

12                   Defendant.

13

14            The United States of America, by and through Ronald L. Cheng, Chief, Criminal

15   Division, Assistant United States Attorney, respectfully moves, pursuant to Local Rule IA

16   11-3, that Charles D. Schmitz, Trial Attorney with the United States Department of

17   Justice, Criminal Division, be permitted to appear before this Court in the above-captioned

18   case.

19            Mr. Schmitz is a member in good standing of the bars of the State of Connecticut

20   and the State of New York. Mr. Schmitz is employed by the United States as an attorney,

21   and, in the course and scope of his employment, has occasion to appear before the Court

22   on behalf of the United States in connection with the above-captioned matter.

23            In addition, Mr. Schmitz is currently substituting for two attorneys for the United

24   States who have previously appeared in the case, Lauren Britsch and William Grady, who
          Case 3:18-cr-00038-HDM-WGC Document 69
                                              68 Filed 04/23/20 Page 2 of 2
                                                                          3



1    will no longer represent the United States in this matter. All electronic notices should be

2    revised to reflect Mr. Schmitz’s substitution of Lauren Britsch and William Grady.

3           Dated this 23rd day of April, 2020.

4                                                       Respectfully Submitted,

5
                                                        /s/ Ronald L. Cheng
6                                                       RONALD L. CHENG
                                                        Chief, Criminal Division
7                                                       Assistant United States Attorney

8

9
            IT IS SO ORDERED:
10

11                                                ____________________________________
                                                  HONORABLE HOWARD D. MCKIBBEN
12                                                UNITED STATES DISTRICT JUDGE

13
            Dated: April
                   ___________________
                         23, 2020
14

15

16

17

18

19

20

21

22

23

24

                                                    2
